Citation Nr: 0002816	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-26 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for skin rash.

3.  Entitlement to service connection for vision loss.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a right knee 
disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1987 to 
July 1991 and from March 1992 to July 1992.  The veteran 
served in the Southwest Asia theater of operations from 
December 17, 1990 to April 12, 1991.  

The issues on appeal before the Board of Veterans' Appeals 
(Board) arise from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in which service connection was 
denied for a right ankle disability, a right knee disability, 
hearing loss, skin rash, and vision loss.  A notice of 
disagreement was filed in May 1995, a statement of the case 
was issued in June 1995, and a substantive appeal was filed 
in July 1995.  The veteran testified before a local hearing 
officer in November 1995.  


REMAND

In June 1995, the RO issued a statement of the case 
discussing the issues found on the title page of this remand.  
Following the veteran's local hearing and the receipt of 
additional medical records, the RO issued a "Hearing 
Officer's Decision" in November 1996.  In the cover letter 
to this document, the RO referred to it as a supplemental 
statement of the case.  Subsequently, however, additional 
medical records were associated with the claims file (in 
September 1998), and the veteran underwent numerous VA 
examinations in April 1999.  None of this evidence has been 
discussed in a new supplemental statement of the case, and RO 
consideration of this evidence has not been waived.  
Consequently, the case must be returned to the RO for its 
review of the aforementioned evidence and inclusion of the 
evidence in a supplemental statement of the case.  38 C.F.R. 
§§ 19.37, 20.1304 (1999).

In reviewing the record, it appears that service medical 
records for the period March to July 1992 are unavailable.  
Additional development should be requested as indicated below 
to comply with the VA heightened duty to assist where service 
medical records are missing. 

Accordingly, to ensure full compliance with due process 
requirements, the case is 
REMANDED for the following development: 

1.  The RO should contact the appellant 
and advise him of the evidence needed to 
establish a well-grounded claim.  He 
should also be notified that he can 
submit alternate evidence in lieu of the 
missing service medical records to 
support his contention that service 
connection is warranted for the 
disabilities at issue.  This evidence may 
take the following forms.  However, the 
appellant may submit any other evidence 
he finds appropriate:  statements from 
service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

2.  The RO should review the evidence 
associated with the claims file since 
November 1996 and enter its 
determinations concerning service 
connection for the disabilities listed on 
the title page of this decision.  If the 
RO's determinations remain adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and given an opportunity to 
respond to it before the case is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


